Case 7:19-mj-02000 Document 1 Filed on 08/23/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/01) _ Criminal Complaint United States District Court
~ ED
United States District Court AUG 2 38-2019
SOUTHERN DISTRICT OF TEXAS

 

 

McALLEN DIVISION David 5. Bradley, Clerk

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Carlos Omar Zelaya-Romero
Case Number: M-19-7000 -M

IAE YOB: 1977
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about August 22, 2019 in ___ Starr County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; :

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Carlos Omar Zelaya-Romero was encountered by Border Patrol Agents near Roma, Texas on August 22, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on August 22, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded from
the United States on October 18, 2013 through Harlingen, Texas. Prior to deportation/exclusion the defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On January
19, 2012, the Defendant was convicted of 8 USC 1326 Illegal Re-entry into the United States and sentenced to time served and one (1)
year supervised release term.

Aoprved Aus ML ALE
Ay 4 ML TL

 

 

 

Continued on the attached sheet and made a part of this complaint: [_|ves [x]No
Sworn to before me and subscribed in my presence, Signatfire of Complainant
August 23, 2019 o :7 7 fq? ~— Miguel A7Valle Border Patrol Agent
T

Peter E. Ormsby , U.S. Magistrate Judge fH G

Name and Title of Judicial Officer Signature of Judicial Officer Vi

 
